DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 15 March 2021 amends claims 8, 10, 15, 17, 23, and 26. Claims 9, 16, 21, 22, 24, and 25 have been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues , "the claimed program instructions require that the computing device 'detect risk factors in a data stream indicating an unsafe situation. What the risk factors indicate (in this case an unsafe situation) is part of what is detected and, therefore part of a step that is required by the claim. As a 
Applicant argues, “…Angeles does not disclose…’determine that the security action to be performed on the first data file is to delete the first data file stored at the first location as a result of the first data file being also stored in the location that is external to the first location’, as recited in claim 8.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saigo, U.S. Publication No. 2008/0307084, and further in view of Shemer, U.S. Patent No. 10,747,606.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10-15, 17-20, 23, 26, 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/510,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘021 application include all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
US 16/510,021
apply a safety tag to each of a plurality of data files, each of the safety tags being based on a uniqueness of a corresponding one of the data files; (Claim 8)
applying, by a computing device, a safety tag to each of a plurality of data files, each of the safety tags being based on a uniqueness of a corresponding one of the data files; (Claim 1)
detect risk factors in a data stream indicating an unsafe situation at a first location; (Claim 8)
detecting, by the computing device, risk factors in a data stream indicating an emergency situation at a first location; (Claim 1)
determine a risk score based on the risk factors; (Claim 8)
determining, by the computing device, a risk score based on the risk factors; (Claim 1)
determine that a first data file of the data files is stored in a storage device at the first location, the uniqueness of the first data file indicating that the first data file is also stored in a location that is external to the first location; (Claim 8)
determining, by the computing device, that a first data file of the data files is stored in a storage device at the first location, the uniqueness of the first data file indicating that the first data file is also stored in a location that is external to the first location; (Claim 1)
in response to the risk score exceeding a predetermined threshold, perform a security action on each of the plurality of data files based on the safety tag applied to each file; (Claim 8)
in response to the risk score exceeding a predetermined threshold, the computing device performing a security action on each of the plurality of data files based on the safety tag applied to each file. (Claim 1)
and determine that the security action to be performed on the first data file is to delete the first data file stored at the first location as a result of the first data file being also stored in the location that is external to the first location. (Claim 8)
and determining, by the computing device, that the security action to be performed on the first data file is to delete the first data file stored at the first location as a result of the first data file being also stored in the location that is external to the first location. (Claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 12-15, 19, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Angeles, U.S. Publication No. 2017/0308421, in view of Saigo, U.S. Publication No. 2008/0307084, and further in view of Shemer, U.S. Patent No. 10,747,606. Referring to claims 8, 15, Angeles discloses a disaster recovery system wherein a datacenter data is assigned importance designations ([0069]: relative importance of the data maintained by the datacenter), which meets the limitation of apply a safety tag to each of a plurality of data files. Angeles discloses that the assignment of security levels to different types of data stored in the datacenter ([0069]) such that the data having different security levels will have various security actions performed on the data at different times depending on a calculated risk score ([0068] & [0070] & Figure 5: Applicants specification [0050] makes it clear that the claimed application of safety tags “based on uniqueness of the data files” is simply an identification of data files that are assigned to a security action), which meets the limitation of each of the safety tags being based on a uniqueness of a corresponding one of the data files. Environmental data ([0058]) and social data are obtained ([0060]), for a particular location ([0058]: location specific to the environmental data would read on the first location), that are specific to potential weather threats to the datacenter ([0058]-[0060]), which meets the limitation of detect risk factors in a data stream indicating an unsafe situation at a first location. The environmental data and social data are utilized in order to calculate a weighted score ([0062] & [0064]: WSS), which meets the limitation of determine a risk score based on the risk factors. If the WSS is greater than a threshold, then an action will be performed on the datacenter data ([0068] & [0070]: action can include backup of database data), which meets the limitation of in response to the risk score exceeding a predetermined threshold, perform a security action on each of the plurality of data files based on the safety tag applied to each file. The recovery system includes a processor (Figure 6, 601) , memories (Figure 6, 602 & 603), and persistent storage (Figure 6, 605), such that program instructions used to practice the recovery embodiments are stored in persistent storage and in memory 602 for execution by the processor 601 via cache 603 ([0076]), which meets the limitation of a hardware processor, a computer readable memory, and a computer readable storage medium, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.
Angeles discloses that if the WSS is greater than a threshold, then an action will be performed on the data stored at the datacenter at the particular location affected by the environmental events such that the action performed can include backing up the datacenter data to a datacenter at a different geographic location ([0070]), which meets the limitation of determine that a first data file of the data files is stored in a storage device at the first location. Angeles does not specify that a determination is made as to whether the datacenter data is already stored at a datacenter at a different geographic location. Saigo discloses a file management system wherein file names and time stamps are utilized to check whether or not files have been backed up such that the files are deleted when it has been determined that the files have been backed up ([0093]), which meets the limitation of the uniqueness of the first data file indicating that the first data file is also stored in a location that is external to the first location, determine that the security action to be performed on the first data file is to delete the first data file stored at the first location as a result of the first data file being also stored in the location that is external to the first location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the disaster recovery system of Angeles to have deleted the data files from the datacenter affected by the environment events once it has been determined that the data files have been backed up to a datacenter at a different geographic location in order to ensure that unauthorized third parties will not be permitted access to the data if physical access to the storage location is accessible as suggested by Shemer (Col. 19, line 66 – Col. 20, line 2).
Referring to claims 12, 19, Angeles discloses obtained image data is analyzed to detect objects in the analyzed images ([0053] & [0049]), which meets the limitation of use image recognition to detect the risk factors in the data stream.
Referring to claims 13, 20, Angeles discloses that the social media data includes video ([0049]: video sharing websites) such that the video is analyzed using natural language processing ([0050]: human language in video would include audio), which meets the limitation of wherein the data stream includes video data and audio data.
Referring to claim 14, Angeles discloses that the obtained environmental data can include data obtained from weather sensors that are connected via the Internet of Things ([0049] & [0058]), which meets the limitation of wherein the data stream includes sensor data from Internet of Things sensors.
Referring to claim 23, Angeles discloses that the environmental data ([0058]) and social data are obtained ([0060]) that are specific to potential weather threats to data stored at a particular datacenter ([0058]-[0060]), which meets the limitation wherein the risk factors indicate that the unsafe situation exists at the first location.
Referring to claim 26, Angeles discloses a disaster recovery system wherein a datacenter data is assigned importance designations ([0069]: relative importance of the data maintained by the datacenter), which meets the limitation of apply a safety tag to each of a plurality of data files. Environmental data ([0058]) and social data are obtained ([0060]), for a particular location ([0058]: location specific to the environmental data would read on the first location), that are specific to potential weather threats to the datacenter ([0058]-[0060]), which meets the limitation of detect risk factors in a data stream indicating an unsafe situation at a first location. The environmental data and social data are utilized in order to calculate a weighted score ([0062] & [0064]: WSS), which meets the limitation of determine a risk score based on the risk factors. Angeles discloses that the obtained environmental and social media data, such as video, is analyzed using natural language processing that involves natural language understanding that enables computers to derive meaning from human or natural language input ([0050]: analyzing language data from a video would require voices to be present and paragraph [0056] of Applicant’s specification makes it clear that the claimed confidence level is specific to the analysis of audio data from various environmental sensors), which meets the limitation of a confidence level in each of the risk factors, the confidence level in a first risk factor of the risk factors being based on analysis of a phrase spoken by a person at the location. If the WSS is greater than a threshold, then an action will be performed on the datacenter data ([0068] & [0070]: action can include backup of database data), which meets the limitation of in response to the risk score exceeding a predetermined threshold, perform a security action on each of the plurality of data files based on the safety tag applied to each file.
Angeles discloses that if the WSS is greater than a threshold, then an action will be performed on the data stored at the datacenter at the particular location affected by the environmental events such that the action performed can include backing up the datacenter data to a datacenter at a different geographic location ([0070]), which meets the limitation of determine that a first data file of the data files is stored in a storage device at the first location. Angeles does not specify that a determination is made as to whether the datacenter data is already stored at a datacenter at a different geographic location. Saigo discloses a file management system wherein file names and time stamps are utilized to check whether or not files have been backed up such that the files are deleted when it has been determined that the files have been backed up ([0093]), which meets the limitation of the first data file also being stored in a location that is external to the first location, determine that the security action to be performed on the first data file is to delete the first data file stored at the first location as a result of the first data file being also stored in the location that is external to the first location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the disaster recovery system of Angeles to have deleted the data files from the datacenter affected by the environment events once it has been determined that the data files have been backed up to a datacenter at a different geographic location in order to ensure that unauthorized third parties will not be permitted access to the data if physical access to the storage location is accessible as suggested by Shemer (Col. 19, line 66 – Col. 20, line 2).
Claims 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angeles, U.S. Publication No. 2017/0308421, in view of Saigo, U.S. Publication No. 2008/0307084, in view of Shemer, U.S. Patent No. 10,747,606, and further in view of Bernier, U.S. Publication No. 2007/0086257. Referring to claims 10, 17, Angeles does not specify that the datacenter data is deleted. Saigo discloses a file management system wherein file names and time stamps are utilized to check whether or not files have been backed up such that the files are deleted when it has been determined that the files have been backed up ([0093]), which meets the limitation of wherein the safety tag further specifies [a priority] with which the deletion is to be performed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the disaster recovery system of Angeles to have deleted the data files from the datacenter affected by the environment events once it has been determined that the data files have been backed up to a datacenter at a different geographic location in order to ensure that unauthorized third parties will not be permitted access to the data if physical access to the storage location is accessible as suggested by Shemer (Col. 19, line 66 – Col. 20, line 2).
Angeles, as modified in view of Saigo and Shemer above, does not disclose that datacenter data includes different levels of sensitivity such that the higher sensitivity levels are prioritized for deletion. Bernier discloses assigned priority levels for data such that most sensitive data is deleted first when security issues are detected ([0026]), which meets the limitation of wherein the safety tag further specifies a priority with which the deletion is to be performed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the datacenter data of Angeles to have assigned importance levels that are utilized in the deletion process in order to ensure that the most sensitive data is erased as soon as possible in order to ensure that the data is not detected as suggested by Bernier ([0026]).
Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Angeles, U.S. Publication No. 2017/0308421, in view of Saigo, U.S. Publication No. 2008/0307084, in view of Shemer, U.S. Patent No. 10,747,606, and further in view of Vuskovic, U.S. Patent No. 9,865,260. Referring to claims 11, 18, Angeles discloses that the obtained environmental and social media data, such as video, is analyzed using natural language processing that involves natural language understanding that enables computers to derive meaning from human or natural language input ([0050]: analyzing language data from a video would require voices to be present), which meets the limitation of use natural language understanding, a natural language classifier, and voice and [sentiment analysis] to detect the risk factors in the data stream. 
Angeles, as modified in view of Saigo and Shemer above, does not explicitly disclose the use of sentiment analysis. Vuskovic discloses human to computer dialog system that performs sentiment analysis of a user’s natural language input from video data (Col. 16, lines 17-29), which meets the limitation of use natural language understanding, a natural language classifier, and voice and sentiment analysis to detect the risk factors in the data stream. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the natural language processing of Angeles to have utilized sentiment analysis in order to extract the true meaning behind the user’s natural language as suggested by Vuskovic (Col. 15, lines 56-67).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Angeles, U.S. Publication No. 2017/0308421, in view of Saigo, U.S. Publication No. 2008/0307084, in view of Shemer, U.S. Patent No. 10,747,606, and further in view of Mulchandani, U.S. Publication No. 2016/0357964. Referring to claim 27, Angeles discloses that the obtained environmental and social media data, such as video, is analyzed using natural language processing that involves natural language understanding that enables computers to derive meaning from human or natural language input ([0050]) such that the obtained information is statistically analyzed to predict risk ([0051]: prediction could indicate no risk), which meets the limitation of wherein analysis of the phrase spoken by the person indicates that the phrase is not indicative of the unsafe situation, and the phrase spoken be the person [reduces the risk score].
Angeles, as modified in view of Saigo and Shemer above, does not disclose that identified safe factors can decrease the WSS value during calculation. Mulchandani discloses a categorization system wherein a risk score can be decreased upon observation of a safe indicator ([0022]), which meets the limitation of reduces the risk score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the identified safe factors of Angeles decrease the WSS value during calculation in order to effectively identify the risk of certain situations with an increased amount of confidence as suggested by Mulchandani ([0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437